UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6308



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EUSTACE BROWN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of Virginia, at Martinsburg. W. Craig Broadwater, District
Judge. (CR-94-52, CA-99-20-3)


Submitted:   July 13, 2000          Decided:


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eustace Brown, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eustace Brown seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Brown, Nos. CR-94-52; CA-99-20-3

(N.D.W. Va. Dec. 14, 1999). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2